Citation Nr: 1233387	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-47 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE
 
Entitlement to special monthly compensation (SMC) based on need for aid and attendance of another person or by reason of being housebound.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1942 to December 1945.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above. 

Although the Veteran requested to be afforded with a hearing before a Decision Review Officer (DRO) on his VA Form 9 filed in December 2010, he later withdrew the hearing request due to health problems in May 2012.  The Veteran has not requested a Board hearing.    

The Board has reviewed the Veteran's physical claims file, as well as the file on the "Virtual VA" system, to ensure complete review of the evidence in this case.  

Although there are records included in the Veteran's Virtual VA file which were not previously considered by the RO, consideration of the evidence has resulted in a grant of the benefits sought for reasons explained below.  Therefore, there is no prejudice to the Veteran in proceeding to evaluate the merits of his claim without issuance of a Supplemental Statement of the Case (SSOC) or waiver of his right to its initial consideration by the agency of original jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently service connected for Scheuermann's disease with degenerative disc disease, rated as 40 percent disabling; gastroesophageal reflux disease (GERD) with hiatal hernia, rated as 30 percent disabling; bilateral hearing loss, rated as 30 percent disabling; mechanical episodic brachial plexus compression radiculopathy of the right upper extremity, rated as 10 percent disabling; mechanical episodic brachial plexus compression radiculopathy of the left upper extremity, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran has also been granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from June 11, 2008.    

2.  The June 2012 VA medical examiner concluded that the Veteran required the regular aid and attendance of another person primarily due to his service-connected disabilities of Scheuermann's kyphosis of the spine and bilateral neuralgia of musculocutaneous nerve and his advanced age.

3.  Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's service-connected disabilities are so disabling as to render him unable to care for his daily personal needs or protect himself from the hazards and dangers of daily living without care or assistance on a regular basis.


CONCLUSION OF LAW

The criteria for the assignment of SMC benefits based on the need for regular aid and attendance of another person are met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence of record in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he requires the aid and attendance of another person and is housebound due to his service-connected disabilities.  

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determination of this need is subject to the criteria of 3.352.  Under 38 C.F.R. 
§ 3.352, the factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. 
§ 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  

If the Veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the Veteran is able to establish entitlement to SMC based on housebound status under 38 U.S.C.A. 
§ 1114(s).  To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i). 

In this case, the Veteran is currently service connected for Scheuermann's disease with degenerative disc disease, rated as 40 percent disabling; GERD with hiatal hernia, rated as 30 percent disabling; bilateral hearing loss, rated as 30 percent disabling; mechanical episodic brachial plexus compression radiculopathy of the right upper extremity, rated as 10 percent disabling; mechanical episodic brachial plexus compression radiculopathy of the left upper extremity, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran's combined rating is 80 percent and a TDIU has been in effect since June 11, 2008.    

Review of the Veteran's Virtual VA folder reveals that he underwent medical examination in June 2012 in order to determine whether he was in need of SMC due to the need of aid and attendance or housebound status.  In reporting his medical history, the Veteran told the examiner that he was restricted to his house and only occasionally left to attend church on Sunday and for medical appointments.  He reported that he used a special recliner that was able to stand him upright as well as a walker.  He also stated that he needed help with dressing, undressing, bathing, and walking and had difficulty getting to the bathroom in time for urination and needed incontinence pads.  

Upon physical examination of the Veteran, the examiner noted, in pertinent part, that the Veteran was unable to ambulate without assistance from a device (walker) or another person and had Scheuermann's kyphosis of the thoracic spine.  The examiner also noted that the Veteran demonstrated very limited use of the right arm showing pain with every movement and decreased muscle strength (3/5).  

The Board notes that the examiner found the Veteran's subjective report of functional limitations to be credible.    

After considering the Veteran's reported functional limitations, the physical findings shown on examination, and medical records from the Roseburg VA Medical Center (VAMC) and Portland VAMC, the examiner concluded that the Veteran's service-connected disabilities and his advanced age were the main reasons why he required help with aid and attendance.  She added that, although the Veteran also had cholangiocarcinoma, his difficulties with activities of daily living were secondary to his spine and muscle tissues, which resulted in pain and decreased muscle strength.  

The June 2012 VA compensation and pension examiner provided adequate rationale for her conclusion and had sufficient information on which to base her conclusion.  For these reasons, it is afforded significant probative value.    

While the Board recognizes that the April 2012 Physician's Report of Medical Examination submitted by the Veteran in support of his claim for aid and attendance or housebound benefits seemed to alternatively attribute his need for the regular aid and attendance of another person to nonservice-connected disabilities (i.e., residuals associated with a cerebrovascular accident [CVA], his age, and his terminal cholangiocarcinoma), we find that the evidence both for and against the claim is in relative equipoise and resolve reasonable doubt the Veteran's favor in granting SMC benefits based on the regular aid and attendance of another person.  

In light of the award of SMC benefits based on the aid and attendance of another person, the Veteran's claim seeking entitlement to SMC based on housebound status is moot.  

Furthermore, in view of the favorable disposition of the Veteran's claim, the Board finds that any possible errors on the part of VA in fulfilling its duties under the VCAA with respect to the Veteran's claim are also rendered moot.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

ORDER

Entitlement to SMC based on need for aid and attendance of another person is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


